MEMORANDUM **
Margarita Gutierrez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal. We dismiss the petition for review.
We lack jurisdiction to consider Gutierrez’s claims that her appeal waiver was not knowing and voluntary, and that her counsel was ineffective, because she failed to exhaust these claims before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.